     Case 2:15-cv-05600 Document 29 Filed 05/29/20 Page 1 of 2 PageID #: 604



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                  MDL 2327

THIS DOCUMENT RELATES TO:

LINDA GORDON, et al.

                                      Plaintiffs,

v.                                                          Civil Action No. 2:15-cv-05600

JOHNSON & JOHNSON, and
ETHICON, INC.,

                                      Defendants.


                          MEMORANDUM OPINION AND ORDER


         On August 6, 2018, a Suggestion of Death was filed by defendants' counsel suggesting the

death of Jeff Gordon during the pendency of this civil action. [ECF No. 17].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, the claims of Jeff Gordon

are DISMISSED without prejudice and Jeff Gordon is stricken from this case. Plaintiff Linda

Gordon’s claims continue, and this case remains pending on the court’s docket.
    Case 2:15-cv-05600 Document 29 Filed 05/29/20 Page 2 of 2 PageID #: 605



       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: May 29, 2020




                                             2
